ORDER
PER CURIAM
Sandra M. Dallas (Defendant) appeals from the judgment upon her convictions following a jury trial for three counts of distribution of a controlled substance (in violation of Section 195.211) and one count of involuntary manslaughter in the first degree (Section 565.024). The trial court sentenced Defendant to three consecutive 15-year terms on her distribution convictions, and to a consecutive 7-year term on the manslaughter conviction. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting foith the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).